Citation Nr: 0510420	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for residuals of an 
injury to the little finger of the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

The veteran testified before the Board at a videoconference 
hearing in February 2005, that he actually wanted to appeal 
the issue of entitlement to service connection for residuals 
of an injury to the middle finger on the left hand.  Although 
the rating decision dated in September 2002 and the March 
2003 Statement of the Case discussed the middle finger of the 
left hand in their adjudication of service connection for the 
little finger of the left hand, the issue of entitlement to 
service connection for a middle finger disorder was never 
specifically denied by a rating decision, and the veteran was 
never specifically given notice and appellate rights to this 
issue.  As this issue was never properly developed under the 
provisions of the Veterans Claims Assistance Act of 2000, and 
has not been adjudicated for appellate review, the issue of 
entitlement to service connection for residuals of an injury 
to the middle finger of the left hand is referred to the RO 
for appropriate disposition.

This appeal as to the issue of entitlement to service 
connection for a bilateral knee disorder is remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In February 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for residuals of an 
injury to the little finger of the left hand.




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for residuals of an injury to the little finger of the left 
hand, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in September 2002, the issue of 
entitlement to service connection for residuals of an injury 
to the little finger of the left hand was denied.  The 
veteran perfected an appeal in September 2003 as to this 
issue.  However, in testimony before the Board in February 
2005, the veteran stated that he wished to withdraw his 
appeal as to the issue of entitlement to service connection 
for residuals of an injury to the little finger of the left 
hand.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for residuals of an injury to the little finger of the left 
hand.  As such, the Board finds that the veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for residuals 
of an injury to the little finger of the left hand, and it is 
dismissed.



ORDER

The claim of entitlement to service connection for residuals 
of an injury to the little finger of the left hand is 
dismissed.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although VA sent a letter to the veteran in May 
2002 discussing the requirements of the VCAA, the letter 
referred to claims for service connection for right leg, 
surgery under the left arm, and right wrist disabilities but 
did not mention the claim for service connection for a 
bilateral knee disability because that claim was not received 
by VA until after May 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Federal Circuit that 
VA has not fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

A review of the claims file reveals that the veteran had 
complaints in service involving the knees, although no 
disability was noted on discharge medical examination in 
January 1972.  It is contended by the veteran, including at 
his videoconference hearing in February 2005, that he has had 
bilateral knee problems since his military service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  38 
C.F.R. § 3.327(a) (2004); see also 38 C.F.R. § 3.159.  

Consequently, the Board concludes that additional development 
is needed on the issues on appeal prior to Board 
adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must ensure that any 
notification and development action 
required by the VCAA is completed.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.

2.  The veteran should be contacted at 
his most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for bilateral knee 
disability.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently of record.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current nature and etiology 
of any current knee disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the evidence in 
the claims file, whether any knee 
disability found is related to the 
veteran's military service, to include 
the knee complaints documented in his 
service medical records.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection for 
bilateral knee disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case.  The veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


